NUMBER 13-14-00230-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


REY ORTIZ,                                                                  Appellant,

                                          v.

LUIS MANUEL SINGLETERRY,                                                   Appellee.


                   On appeal from the 92nd District Court
                        of Hidalgo County, Texas.


                                      ORDER

              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam
      This cause is before the Court regarding the briefing schedule for this accelerated

appeal under the Texas Election Code. The reporter’s record in this case was filed on

April 22, 2014. That same day, appellant Rey Ortiz filed a motion for extension of time

to file his brief until May 5, 2014. According to the motion for extension of time, the
Honorable J. Manuel Banales ordered the reporter's record and the clerk's record to be

filed with this Court by April 18, 2014 and that appellant's brief was to be filed with this

Court by April 25, 2014.      See TEX. ELEC. CODE ANN. § 232.014(d) (West, Westlaw

through 2013 3d C.S.). The election code also provides that this Court may review these

deadlines on motion of a party. See id. Appellant's counsel was able to secure a copy

of the reporter's record on April 18, 2014 but has not yet received the clerk's record and

has been informed that the clerk's record will be filed by April 28, 2014. Appellant thus

requests an extension of time for ten days, until May 5, 2014, to file his brief in this cause

provided that the clerk's record is secured no later than April 28, 2014.

       The clerk notified this Court on April 23, 2014 that the record will be filed in this

Court no later than April 24, 2014.

       The Court, having fully examined and considered appellant’s motion for extension

of time to file the brief in this cause and the nature of the case, is of the opinion that, in

the interest of justice, the motion for extension of time to file the brief should be granted

in part and denied in part with order.       The Court GRANTS appellant’s motion for

extension of time but ORDERS appellant’s brief to be filed in this cause on or before May

2, 2014. The Court further ORDERS appellee’s brief to be filed in this cause seven days

thereafter, or on or before May 9, 2014. Absent truly exigent circumstances, the Court

will not favorably entertain further motions for extension of time in this case.

                                                                 PER CURIAM



Delivered and filed the
23rd day of April, 2014.